



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Whyte, 2014 ONCA 846

DATE: 20141125

DOCKET: C59114

Doherty, Laskin and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Mark Whyte

Appellant

Paul Calarco, for the appellant

Sabrina Montefiore, for the respondent

Heard: November 18, 2014

On appeal from the sentence imposed by Justice Ramez
    Khawly of the Ontario Court of Justice, sitting alone, dated June 13, 2013.

APPEAL BOOK ENDORSEMENT

[1]

Under the terms of the statute (s. 719(3.1)), it was not open to the
    trial judge to give 1:5:1 credit for pretrial custody.  The appellant had been
    detained under s. 524(4) of the
Criminal Code
.  On a 1:1 basis, the
    appellant should have received credit for 79 days yielding an effective
    sentence of 169 days.  We are told the time has been served.  The ancillary
    orders remain in force.

[2]

The appeal is allowed to reflect that the total sentence is 169 days.


